People v Scarver (2017 NY Slip Op 04762)





People v Scarver


2017 NY Slip Op 04762


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017

PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND SCUDDER, JJ. (Filed June 9, 2017.) 


MOTION NO. (933/14) KA 12-01069.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vCLARENCE E. SCARVER, ALSO KNOWN AS "C", DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.